Appeal by defendant from an order denying her motion to cancel a lis pendens and granting plaintiff’s cross motion to amend the judgment entered September 3, 1946, by adding thereto a decretal paragraph adjudging that the complaint be dismissed. Order modified on the law and the facts by adding thereto an ordering paragraph that the amendment of the judgment of September 3, 1946, made by the order appealed from, be nunc pro tune as of the time of the entry of the original judgment. As so modified, the order is affirmed, with $10 costs and disbursements to respondent. The modification is necessary in order to enable this court to resettle its order of affirmance entered February 24, 1947 (271 App. Div. 988), so as to recite that the order granting defendant’s motion for summary judgment and the amended judgment entered pursuant thereto dismissing the complaint, are affirmed. Hagarty, Acting P. J., Cars-well, Johnston, Adel and Sneed, JJ., concur. [190 Misc. 210.]